Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1, 3, and 4 are acknowledged.  The withdrawal of claims 2 and 5 and newly added claim 6 is also acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it recites the limitation “the shared stud comprises two studs mounted together, the two studs being mounted head-to-tail”.  As stated in the non-final action dated 5/19/22, it is unclear as to the meaning of “head-to-tail” as defined by the Applicant as the shared stud 33 comprising 331a and 331b as shown in Fig. 7 shows two studs mounted either tail to tail or head to head depending on which side of the stud is determined as the head or the tail.  For purposes of examination, this limitation will be treated as only “two studs mounted together”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creisler (CH 710935 A2).  
Regarding Claim 1, Creisler discloses a horological device comprising two oscillators with rotating and spiral balance wheels [1 and 2, with spiral springs 5 and 6] (fig. 1), coupled for their synchronization (abstract),  characterized in that the two oscillators are identical or identical to within a plane of symmetry (fig. 1); axes [3 and 4] of the two oscillators are parallel (fig. 1); the spirals each have a terminal curve [7], and the spirals being connected by the terminal curves being connected to a shared stud [8, connected by 18] by a connection in a same direction but in an opposite way (fig. 1, terminal curve of spiral 5 ends counter clockwise and terminal curve of spiral 6 ends clockwise); and the shared stud is attached to a rest of the horological movement (par. 0017).
Regarding Claim 6, Creisler further discloses that the axes [3 and 4] of the two oscillators are different axes (fig. 1)
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/19/22, with respect to the rejections of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Hessler et al. (US 20100002548 A1), and Helfer et al. (US 20150131413 A1,) and further in view of Sarchi et al. (US 20160306324 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection of claim 1 is made with 35 U.S.C. 102 over Creisler (CH 710935 A2).  No new rejection has been made for claim 3.    
Applicant’s arguments, see Remarks, filed 8/19/22, with respect to the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Hessler et al. (US 20100002548 A1), Helfer et al. (US 20150131413 A1,) Sarchi et al. (US 20160306324 A1), and in further view of Candaux (CH 7121010 A2) have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 4 has been withdrawn.  
Allowable Subject Matter
Claims 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, Creisler does not disclose that the shared stud comprises two studs mounted together and each receiving an end of the terminal curve of a respective one of the spirals.  Additional prior art taken, alone or in combination with Cresiler, does not teach these limitations to claim 3.  Sarchi et al. (US 20160306324 A1) is the closes prior art, but it does not have a shared stud that is two studs but rather a single shared stud and in an alternative embodiment two studs not together to form a shared stud.  
Regarding Claim 4, Creisler does not disclose an escape wheel and an anchor being above one of the two oscillators, and another escape wheel and another anchor being below another one of the two oscillator.  Additional prior art does not teach, alone or in combination with Cresiler, these limitations of claim 4.  Candaux (CH 712100 A2) and Candaux (CH 712101 A2) are the closest art for modifying Creisler and disclose double escapement wheels in combination with double oscillators but these fail to provide a motivation to meet the limitations of claim 4.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833